SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Liberty Interactive Corporation (Name of Issuer) Series A Liberty Ventures Common Stock, par value $0.01 per share (Title of Class of Securities) 53071M880 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) ¨ Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 6 Pages) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.53071M880 13G Page 2 of 6 Pages 1 NAME OF REPORTING PERSON JANA PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.93% 12 TYPE OF REPORTING PERSON IA CUSIP No.53071M880 13G Page 3 of 6 Pages Item 1(a). NAME OF ISSUER Liberty Interactive Corporation Item 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 12300 Liberty Boulevard, Englewood, Colorado, 80112 Item 2(a). NAME OF PERSON FILING JANA Partners LLC Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE 767 Fifth Avenue, 8th Floor, New York, NY 10153 Item 2(c). CITIZENSHIP This Statement is filed by JANA Partners LLC, a Delaware limited liability company.JANA Partners LLC is a private money management firm which holds the Common Stock (as defined in Item 2(d) below) in various accounts under its management and control.The principal owner of JANA Partners LLC, Barry Rosenstein, is a U.S. citizens. Item 2(d). TITLE OF CLASS OF SECURITIES Series A Liberty Ventures Common Stock, par value $0.01 per share (the "Common Stock") Item 2(e). CUSIP NUMBER 53071M880 Item 3. IF THIS STATEMENT IS FILED PURSUANT TO Rules 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Act; (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act; (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940; (e) x An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); CUSIP No.53071M880 13G Page 4 of 6 Pages (g) ¨ A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) ¨ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4. OWNERSHIP (a) Amount beneficially owned: 2,072,435 (b) Percent of Class: 5.93% (c) Number of shares as to which JANA Partners LLC has: (i) Sole power to vote or to direct the vote:2,072,435 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition:2,072,435 (iv) Shared power to dispose or to direct the disposition of:0 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not Applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not Applicable. CUSIP No.53071M880 13G Page 5 of 6 Pages Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not Applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not Applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not Applicable. Item 10. CERTIFICATION Each of the Reporting Persons hereby makes the following certification: By signing below each Reporting Person certifies that, to the best of his or its knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.53071M880 13G Page 6 of 6 Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. DATE:February 14, 2013 JANA PARTNERS LLC /s/ Jennifer Fanjiang Name:Jennifer Fanjiang Title:General Counsel
